—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), entered on November 10, 1988, which granted the petition of the New York City Police Department Property Clerk for a judgment declaring $41,655 in seized United States currency forfeited under section 14-140 of the Administrative Code of the City of New York, as the proceeds of crime, unanimously affirmed, without costs or disbursements.
Respondents, the common-law wife and child of a drug-related homicide victim, claim that the search of the decedent’s apartment was in violation of the Fourth Amendment of the US Constitution. According to respondents’ attorney, the common-law wife did not voluntarily consent to the search but, rather, consented out of apprehension after viewing photographs of her slain husband’s body.
We find the hearsay affirmation of respondents’ counsel and the general denial of the answer were insufficient evidentiary proof to rebut the Property Clerk’s prima facie case for forfeiture established through the affidavit of Detective Angel Rodriguez and the signed handwritten statements of the respondent herself consenting to the search. In addition, respondent informed the police that the money recovered during the search of the decedent’s belongings was, in fact, proceeds from the criminal sale of drugs and, therefore, subject to forfeiture (see, Matter of Property Clerk, N Y. City Police Dept, v Batista, 111 AD2d 135, 136; Property Clerk of N. Y. City Police Dept, v Hurlston, 104 AD2d 312, 313). Concur—Kupferman, J. P., Sullivan, Rosenberger, Asch and Smith, JJ.